IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0843
                              Filed January 12, 2022


IN THE INTEREST OF S.W.,
Minor Child,

L.W., Mother,
      Appellant

________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lynn Poschner, District

Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Christine E. Branstad of Branstad & Olson Law Office, Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General for appellee State.

       Karl Wolle, Juvenile Public Defender’s Office, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       Pointing to her “significantly reduced use of methamphetamine,” a mother

who refuses to participate in substance-abuse treatment or drug screens appeals

the termination of her parental rights. She claims the State failed to prove her child

could not safely be returned to her care, see Iowa Code § 232.116(1)(h)(4) (2021),

and alternatively seeks additional time to work toward reunification. On our de

novo review of the record, we find clear and convincing evidence shows that this

child, who suffers from serious medical conditions, would not be safe if returned to

her mother’s care. An additional period of time will not eliminate the need for

removal. We accordingly affirm the termination order.

I.     Background Facts and Proceedings.

       S.W. was born in December 2019. Her newborn nursery admission history

notes the mother “has a 20.00 pack-year smoking history. . . . She reports current

alcohol use of about 2.0 standard drinks of alcohol per week. She reports current

drug use,” including cocaine, marijuana, and methamphetamine. The attending

physician recommended monitoring for fetal alcohol syndrome.

       At her six-week well child appointment, S.W. weighed six ounces less than

at the time of birth. The child was transported by ambulance from her primary-

care physician’s medical clinic to the hospital where she remained for the next six

days. S.W. was diagnosed with failure to thrive and later with the suspected fetal

alcohol syndrome. When told about the diagnosis of fetal alcohol syndrome, the

medical notes indicate the mother “initially laughed. Then stated, ‘I only drank

margaritas and beer before I knew I was pregnant.’”          Medical providers also

identified a number of potentially serious medical conditions that required further
                                        3


diagnostic testing, but the mother failed to acknowledge those concerns. Despite

S.W.’s early diagnoses and health scares, the mother did not take her to

appointments with the primary-care physician between the ages of four months

and eight months. In total, the mother missed or rescheduled eighteen medical

visits in the first ten months of the child’s life. At some of the appointments the

mother did attend, she had visual hallucinations and paranoia.

      The juvenile court removed S.W. from the mother’s care in October 2020

based on the mother’s failure to follow through with the child’s medical

appointments. The removal order also noted that the mother had a history of

abuse and neglect regarding another child to whom her parental rights had been

terminated. In that proceeding, the mother admitted to using methamphetamine

“off and on for the past fifteen to twenty years” and professed a belief that she

could safely parent while continuing to use drugs.

      After S.W. was removed, the child tested positive for methamphetamine,

marijuana, and cocaine—the mother’s admitted drugs of choice.          During the

investigation by child protective services, the mother admitted to using

methamphetamine since the child’s birth but claimed she did not use in the child’s

presence. She then failed to appear for drug testing as requested. The mother

also has a number of unaddressed mental health needs. For these reasons, the

juvenile court adjudicated the child to be a child in need of assistance (CINA) in

November 2020.

      The goal of the CINA proceedings was to reunify the mother with S.W. The

case permanency plan to achieve this goal required the mother to obtain a

substance-abuse evaluation, engage in mental-health therapy and medication
                                          4


management, and provide random drug screens as requested by the Iowa

Department of Human Services. In its March 2021 permanency order, the court

described the mother’s failure to do so, as well as the ongoing dangers she

presented to the child:

       [The mother] has taken minimal steps to address her mental health
       needs. She has attended one therapy appointment and missed two.
       She has attended one mental health medication appointment and
       then missed a follow up appointment. [The mother] has not been an
       accurate historian of her own services providers; specifically
       providing the name of her therapist, until now. [The mother] explicitly
       refuses to provide drug screens. [The mother] has a history of drug
       use. This is shown as [the child] has tested positive for drugs, [the
       mother] reported drug use to Dr. Bush in the hospital when [the child]
       was born, and she has testified to methamphetamine use since [the
       child]’s birth. As in the prior case with [the child]’s sibling, [the
       mother] is unwilling or unable to recall the timeframe of her last use
       of methamphetamine. [The child] has fetal alcohol spectrum
       disorder. [The mother] reported drinking twice weekly at the time of
       [the child]’s birth . . . . [The mother] denies this diagnosis and now
       denies that she drank more than one drink during her pregnancy.
       [The mother] is still in a relationship with [a man] who uses PCP.
       [The mother] has testified previously that he is not a safe person to
       be around [the child], but denies this testimony now. [The mother]
       testified she attended a substance abuse evaluation recently but
       does not provide any confirmation of this. . . . [The mother] has
       received detailed written communication from [the department] with
       [the child]’s appointments and visits by email, yet she has still missed
       appointments and visits.           [The mother]’s demonstration of
       consistency with [the child]’s medical care is critical given the
       circumstances that led to removal and adjudication.

In contrast, the court noted that since removal from the mother’s care, S.W. was

receiving medical care and had made developmental progress, “likely due to

increased stimulation and basic nutrition.” Based on the mother’s lack of progress,

the court modified the permanency goal to termination of her parental rights.

       The State petitioned to terminate the mother’s parental rights. The hearing

was held in April. On June 3, the juvenile court entered its order terminating the
                                         5


mother’s parental rights under Iowa Code section 232.116(1)(g) and (h). The

mother appeals.

II.    Analysis.

       We review termination orders de novo. In re A.B., 957 N.W.2d 280, 293

(Iowa 2021).    The State bears the burden of establishing the grounds for

termination by clear and convincing evidence. Id. The mother challenges only the

first step of our three-step termination analysis: the proof of the statutory grounds

for termination. See In re J.F., No. 19-1647, 2020 WL 110404, at *1 (Iowa Ct. App.

Jan. 9, 2020) (noting that when a parent’s claim relates to just one step in our

analysis, “we will only address that step”). Although the mother contests both of

the grounds by which the juvenile court terminated her rights, we choose to

concentrate on section 232.116(1)(h). See In re D.W., 791 N.W.2d 703, 707 (Iowa

2010) (stating termination may be affirmed on any ground supported by the

record).

       Focusing on the fourth element of section 232.116(1)(h), the mother argues

that the State “failed to prove by clear and convincing evidence S.W. could not

return to the custody of Mother at the present time or with a six-month extension.”

See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (noting the parent must be ready

to resume custody by the termination hearing). In support of this argument, the

mother points to her participation in supervised visits where she was appropriate

with and attentive to the child. But visitation is just one piece of the puzzle, and

even that was waning by the time of the termination hearing.

       The mother did not obtain a substance-abuse evaluation for months after it

was first recommended. The evaluation that she did obtain was suspect—it was
                                          6


conducted by a therapist who was not a certified alcohol and drug clinician and

based on incomplete information provided by the mother. At the termination

hearing, the mother denied being addicted to methamphetamine. This was in the

face of her prior admissions of drug use and S.W.’s positive drug test results. In

keeping with this denial, she refused to participate in substance-abuse treatment

or drug screens.     See In re A.B., 815 N.W.2d 764, 776 (Iowa 2012) (“[A]n

unresolved, severe, and chronic drug addiction can render a parent unfit to raise

children.”). And despite medical providers noting signs of psychosis, the mother

did not consistently attend her mental-health appointments.            Perhaps most

concerning is the mother’s persistent refusal to believe that S.W. suffers from fetal

alcohol syndrome, which is a lifelong condition, as well as her inability to

adequately address S.W.’s medical needs even with assistance from the

department.

       Simply put, the mother’s ability to provide appropriate care for the child

during limited periods with supervision does not translate to an ability to safely care

for the child. See A.M., 843 N.W.2d at 111 (affirming termination of parental rights

under section 232.116(1)(h) because “the parents were still not in a position to

care for A.M. without ongoing” involvement from the department). As the case

manager stated in her report to the court, “[The mother] appears to have good

parenting skills when she is sober and calm. The concern is she cannot provide

adequate supervision when under the influence of illegal drugs.” And the mother

has done very little to address her substance use or mental health. She essentially

concedes this in her brief, noting that while she took some initial steps, she still

“has additional steps to take.”
                                           7


       Basically, the mother argues that the child could be returned to her care in

six months if she is granted an extension of time, and she asks for that extension.

Under Iowa Code sections 232.104(2)(b) and 232.117(5), the court may continue

placement of the child for an additional six months if it determines that the need

for removal of the child will no longer exist at the end of that period. There is

nothing in the record to support such a finding. The mother has done next to

nothing to address the concerns that led to the child’s removal and the CINA

adjudication. When asked what would be gained from a six-month extension, the

mother answered that she could have more therapy sessions to address the

passing of her mother and figure out “what support system [she has] or what

resource systems” are available to her.1

       “The judge considering [extending the time of permanency] should . . .

constantly bear in mind that, if the plan fails, all extended time must be subtracted

from an already shortened life for the children in a better home.” In re A.C., 415

N.W.2d 609, 614 (Iowa 1987).           Iowa Code section 232.116(1)(h) allows

termination of parental rights of a child age three or younger after six months. See

also In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Once the statutory period has

passed, “termination proceedings must be viewed with a sense of urgency.” Id. at

495. With nothing to indicate that the mother has committed to addressing her




1 To the extent the mother claims that the department failed to make reasonable
efforts to reunify, we find that claim has been waived. See In re A.A.G., 708
N.W.2d 85, 91 (Iowa Ct. App. 2005) (“The Department has an obligation to make
reasonable efforts toward reunification, but a parent has an equal obligation to
demand other, different, or additional services prior to a permanency or termination
hearing.”).
                                         8


substance use or mental health in a meaningful way that will lead to permanent

change within six months, we affirm the termination of her parental rights.

      AFFIRMED.